After a thorough consideration of the motion for rehearing, we have concluded that our decision was in the main correct, and led to the proper result, although it was not clear in some respects, and certain of the defendant's contentions were not discussed as fully as they might have been. In the circumstances, we determined to revise the opinion without granting a rehearing.
"If, upon consideration of a motion for a rehearing, this court should be of the opinion that its judgment as rendered is correct, but that some revision of the opinion would be appropriate, this court may, in its discretion and according to its powers as heretofore exercised, revise the opinion accordingly, without granting a rehearing; in which event the court shall so advise the clerk, who shall then promptly notify counsel that alterations have been made." Rule 40 (f), 187 Ga. 842. In this instance we have substantially revised the original opinion in several respects. In view of the changes thus made, we deem it unnecessary to say more on the motion itself, especially as an identical motion has been discussed in detail in the companion case, Harrell v. Southeastern Pipe Line Co., post.
Rehearing denied. All the Justices concur.